DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/190,051 filed on 03/02/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 recites the limitations of, “and wherein said plurality of secured electrochemical cells comprise the sole load-bearing structure of said battery module”. There is insufficient antecedent basis for this underlined limitations in the claim 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation " and wherein said plurality of secured electrochemical cells comprise the sole load-bearing structure of said battery module " in lines 8-9.  There is insufficient antecedent basis for this underlined limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seman Jr et al., (Seman) USPAT 6,972,544 in view of Oweis et al., (Oweis) USPAT 6,399,238.
Regarding claim 1: Seman discloses and shows in Figs. 14-15: A battery module for use in an electrically powered fixed wing aircraft (not given any patentable weight as it is an intended use), said battery module comprising: a first planar substrate(1400); a second planar substrate(also labeled 1400; see Figs. 15-16) disposed essentially parallel to, and spaced apart from, said first planar substrate(1400)(see Fig. 14; col. 4, lines 1-3); and a plurality of electrochemical cells(9) secured to and between said first and second planar substrates(see Figs. 14-16; col. 4, lines 1-3); wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module(not given any patentable weight absent a showing in the drawing). Seaman still teaches that exposed portions 1408 of traces 1404 are bonded to the contact surfaces 1100 of the cells 9 by conductive adhesive. The adhesive is placed between the exposed portions 1408 and the contact surfaces 1100 on the tops or bottoms the cells 9. PCB 1400 is then pressed and held against the cells 9 during the cure phase. The same process is then used for attaching PCB 1400 to the other side of cells 9. The assembly of PCB 1400 and cells 9 is then placed in housing 11(see col. 7, lines 34-col. 8, line 3). Seman further discloses and shows in Fig. 7, that holes 220 are centered over terminals 222 of battery cells 9. A welding tip (not shown), for example, the welding tip of a spot welder, is inserted into each hole 220 having a conductive element 210 of power circuit 206 and/or terminal pad 214 disposed therein and presses them against the terminal 222 of the battery cell 9 disposed in that hole. The conductive element 210 and/or terminal pad 214 is then welded to the terminal 222 of that battery cell 9. All welds may illustratively be done simultaneously, individually or in sequence(see col. 4, lines 24-44), and thus the limitations of, wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module is met(see (see col. 4, lines 24-44; col. 7, lines 34-col. 8, line 3)
However Seman stayed silent regarding the limitations of:
wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module(although not given any patentable weight absent a showing in the drawing).
Oweis teaches factual evidence of, wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module(note-holding board being attached to the cells by threads (col. 10, lines 1-17) or tie rods (see col. 4, lines 34-37)  Because the end caps take a force load, they may include stiffening ribs on a surface thereof and therefore provides a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seman by Oweis in having holding board being attached to the cells by threads or tie rods in order to yield the predictable results of securing the electrochemical cells and thereby providing a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module. Accordingly claims 1 and 14 would have been obvious.

Regarding claim 15, Seman at least discloses and shows in Figs. 7,14-16: A battery module(see Fig. 2) for use in an electric fixed wing aircraft, said module comprising: a plurality of essentially parallel and spaced apart planar substrates(1400); at least two layers of pluralities of electrochemical cells(9) secured to and between one of: every first and second adjacent planar substrate(1400) of said plurality of planar substrates; and first and second planar substrates(1418) having a third planar substrate(1402) parallel to and spaced apart between said first and second planar substrates(1400), wherein said first, second, and third planar substrates have apertures(1410)(see Fig. 14) adapted to receive and secure one or more of said electrochemical cells(9) of said at least two layers of pluralities of electrochemical cells; wherein each of said planar substrate of said plurality of planar substrates comprise at least one metal layer(1406) that provides electrical connections between said electrochemical cells(9); and wherein said pluralities of secured electrochemical cells(9) between said plurality of planar substrates (1400)comprise a sole load-bearing structure(not given any patentable weight absent a showing in the drawing) of said battery module.
Seaman still teaches that exposed portions 1408 of traces 1404 are bonded to the contact surfaces 1100 of the cells 9 by conductive adhesive. The adhesive is placed between the exposed portions 1408 and the contact surfaces 1100 on the tops or bottoms the cells 9. PCB 1400 is then pressed and held against the cells 9 during the cure phase. The same process is then used for attaching PCB 1400 to the other side of cells 9. The assembly of PCB 1400 and cells 9 is then placed in housing 11(see col. 7, lines 34-col. 8, line 3). Seman further discloses and shows in Fig. 7, that holes 220 are centered over terminals 222 of battery cells 9. A welding tip (not shown), for example, the welding tip of a spot welder, is inserted into each hole 220 having a conductive element 210 of power circuit 206 and/or terminal pad 214 disposed therein and presses them against the terminal 222 of the battery cell 9 disposed in that hole. The conductive element 210 and/or terminal pad 214 is then welded to the terminal 222 of that battery cell 9. All welds may illustratively be done simultaneously, individually or in sequence(see col. 4, lines 24-44), and thus the limitations of, wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module is met (see col. 4, lines 24-44; col. 7, lines 34-col. 8, line 3)
However Seman stayed silent regarding the limitations of:
wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module(not given any patentable weight absent a showing in the drawing).
Oweis teaches factual evidence of, wherein said plurality of secured electrochemical cells comprise a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module(note-holding board being attached to the cells by threads (col. 10, lines 1-17) or tie rods (see col. 4, lines 34-37)  Because the end caps take a force load, they may include stiffening ribs on a surface thereof and therefore provides a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seman by Oweis in having holding board being attached to the cells by threads or tie rods in order to yield the predictable results of securing the electrochemical cells and thereby providing a sole mechanical connection and load-bearing support between said first planar substrate and said second planar substrate of said battery module. Accordingly claim 15 would have been obvious.
Regarding claim 16, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 15. Oweis discloses the module further comprising: a plurality of apertures(51) in each of said planar substrates of said plurality of said planar substrates(20,20’); and at least one electrochemical cell(4) of said plurality of electrochemical cells(cell assembly comprises a plurality of cells 4) disposed through at least one aperture of said plurality of apertures(51)(see Figs. 1. See col. 6, lines 14-43 and col. 8, lines 46-64).
Regarding claim 12, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 1. Seman further discloses, wherein each said electrochemical cell (9) of said plurality of electrochemical cells is secured to said first planar substrate(1400) with an adhesive that adheres each said electrochemical cell of said plurality of electrochemical cells to said first planar substrate(1400)(see Figs. 2 and 15; col. 4, lines 1-3 and lines 24-44; col. 7, lines 34-col. 8, line 3)
Regarding claim 13, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 1. Seman further discloses, wherein said electrochemical cells are secured to said planar substrates with an adhesive, solder, or a weld(see Figs. 2 and 15; col. 4, lines 1-3 and lines 24-44; col. 7, lines 34-col. 8, line 3).
Regarding claim 17, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 16. Oweis discloses the module comprising said planar substrates(20,20’) of said plurality of planar substrates further comprising one or more airfoil rib shapes(55)(see Figs. 8-9).
Regarding claim 18, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 15. Seman further teaches, wherein: each electrochemical cell of said plurality of electrochemical cells(9) has an electrochemical cell longitudinal axis(see Figs.2,14-15); said first and second planar substrates(1400) each comprise a first and second substrate longitudinal axis, respectively; and 37said plurality of electrochemical cells(9) are arranged with said electrochemical cell longitudinal axes one of: parallel to said substrate longitudinal axis; and perpendicular to said substrate longitudinal axis(note-cells (9) have axis perpendicular to either transversal or longitudinal axis of substrates 202 as shown in Fig. 2).
Regarding claim 19, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 18. Seman further teaches, comprising at least one array of at least a portion of said plurality of electrochemical cells(9) further comprising at least one of: parallel electrochemical cell longitudinal axes(see Fig. 2); and colinear electrochemical cell longitudinal axes.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seman Jr et al., (Seman) USPAT 6,972,544 in view of Oweis et al., (Oweis) USPAT 6,399,238 and in further view of Hershberger et al., (Hershberger) USPAT 5,977,746
Regarding claim 11, Seman in view of Oweis discloses all the claimed invention as set forth and discussed above in claim 1. However the combination of Seman and Oweis fails to teach, wherein said first and second planar substrates have a non- rectangular shape.
Hershberger discloses factual evidence of, wherein said first and second planar substrates have a non- rectangular shape(see Fig. 3)(note-binders 62 and shock absorbers 74 are of non-rectangular shape).
Seman, Oweis and Hershberger are battery pack analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said first and second planar substrates of Seman as modified by Oweis have a non- rectangular shape, as taught by Hershberger since such shape for the structure is a matter of design choice which a POSITA would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey. 357F. 2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 2-5, and 20 are rejected under 35 U.S.C. 103 as being obvious over Seman Jr et al., (Seman) USPAT 6,972,544 in view of Oweis et al., (Oweis) USPAT 6,399,238.
Regarding claim 2, modified Seman discloses all the claimed invention as set forth and discussed above in claim 1. However, the combination of Seman and Oweis fails to expressly teach, wherein: each electrochemical cell of said plurality of electrochemical cells has an electrochemical cell longitudinal axis; said first and second planar substrates each comprise first and second planes, respectively; and said electrochemical cells are arranged with said electrochemical cell longitudinal axes parallel to said first and second planes.
It would have been obvious to POSITA before the effective filing date of the claimed invention to try the configuration of, wherein: each electrochemical cell of said plurality of electrochemical cells has an electrochemical cell longitudinal axis; said first and second planar substrates each comprise first and second planes, respectively; and said electrochemical cells are arranged with said electrochemical cell longitudinal axes parallel to said first and second planes, as recited, since a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious; and If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Furthermore, a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp. 
Regarding claim 20, One of ordinary skill in the art would have been further motivated to have the battery module of Seman as modified by Oweis comprising: a first colinear array of said of at least a portion of said plurality of electrochemical cells; and a second colinear array of said of at least another portion of said plurality of electrochemical cells arranged parallel and spaced apart from said first colinear array; wherein said first and second colinear arrays are, relative to each other, one of: aligned; and staggered, as recited in claim 20, to provide the needed output power requirements for different loads.
The same analysis applies to claims 3-4
Accordingly, claims 2-4 and 20 would have been obvious.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, patentability exists at least in part with the claimed limitations of, wherein; said first planar substrate comprises at least one metal layer having isolated sections defined therein by a plurality of gaps in said at least one metal layer; said first planar substrate includes a plurality of terminals separated by said plurality of gaps; and each said terminal of said plurality of terminals is configured for making an electrical connection to a respective one said electrochemical cell of said plurality of electrochemical cells. 
Claims 7-10 depend either directly or indirectly and therefore are also allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 10, 2022